Citation Nr: 0426172	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

2.  Entitlement to an increased (compensable) rating for a 
left inguinal hernia.

3.  Entitlement to a rating greater than 10 percent for 
dermatitis.

4.  Whether new and material evidence to reopen a claim for 
service connection for hypertension has been received.

5.  Whether new and material evidence to reopen a claim for 
service connection for arthritis has been received.

6.  Whether new and material evidence to reopen a claim for 
service connection for allergic rhinitis has been received.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision in 
which the RO denied the veteran's claims for a compensable 
rating for left ear hearing loss and a left inguinal hernia, 
a rating greater than 10 percent for dermatitis, denied his 
petitions to reopen his claims for service connection for 
allergic rhinitis and for arthritis, and denied service 
connection for hypertension.  The veteran filed a notice of 
disagreement (NOD) in February 2000.  The RO issued a 
statement of the case (SOC) in May 2000, and the veteran 
filed a substantive appeal in June 2000.  

In January 2002,the veteran submitted a statement stating 
that his claims involving his left ear hearing loss, left 
inguinal hernia, dermatitis and hypertension were "the only 
issue [sic] at this time."  In July 2002,the RO sent him a 
letter asking him to clarify if he was withdrawing his 
petitions to reopen his claims for his arthritis and 
respiratory (the Board assumes this means his allergic 
rhinitis claim) claims.  Later that same month the veteran 
submitted a statement addressing all of his issues on appeal.  
While he did not specifically address the question of his 
withdrawal of these two issues in his July 2002 statement, 
the Board finds that his discussion of these issues indicates 
that he did not intend to withdraw them in his January 2002 
statement.  Accordingly, the Board finds that all issues 
identified above remain in appellate status.  In July 2002, 
the RO issued a supplemental SOC (SSOC) that addresses 
additional evidence received concerning the veteran's claims 
for increased ratings for left ear hearing loss, a left 
inguinal hernia, and dermatitis, and reflects the continued 
denial of these claims.  In October 2002, the RO issued an 
SSOC that addresses additional evidence received concerning 
the veteran's claim for service connection for hypertension, 
and reflects the continued denial of that claim.

In February 2004, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.  

The Board notes that in the October 1999 decision, the RO 
addressed the underlying question of service connection for 
hypertension without specifically considering whether new and 
material evidence to reopen the previously denied claim had 
been presented.  This is significant because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
How the RO characterized the issue or what the RO may have 
determined in this regard is irrelevant.  The initial 
question before the Board is whether new and material 
evidence has been presented.  Id.  As the veteran was 
provided the laws and regulations governing reopening of 
previously disallowed claims in the May 2000 SOC, there is no 
prejudice to the veteran in the Board adjudicating the claim 
as a petition to reopen.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board's decision addressing the veteran's petition to 
reopen the claim for service connection for hypertension is 
set forth below.  The claims for increased ratings for left 
ear hearing loss, left inguinal hernia, and dermatitis, as 
well as his petitions to reopen his claims for service 
connection for arthritis and allergic rhinitis are addressed 
in the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the February 2004 hearing, the veteran raised claims for 
service connection for right ear hearing loss and tinnitus.  
As these claims have not been adjudicated and appealed, they 
are not properly before the Board; hence, they are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for hypertension has been accomplished.

2.  Most recently, in a December 1990 Board decision, the 
Board declined to reopen the veteran's claim for service 
connection for hypertension.  

3.  New evidence added to the record since the December 1990 
Board decision, when considered by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered to fairly decide the merits of the 
claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The Board's December 1990 denial of the petition to 
reopen the claim for service connection for hypertension is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1100 (2003).  

2.  Evidence received since the Board's December 1990 denial 
is not new and material; thus, the criteria for reopening 
veteran's claim for service connection for hypertension have 
not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the appellant has 
not presented new and material evidence to reopen her claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.  Moreover, as 
indicated below, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
Act, also are not applicable in this appeal. 

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the issue under consideration has been accomplished.  

In April 1999 and December 2001 letters, the May 2000 SOC, 
and the October 2002 SSOC, VA notified the veteran and his 
representative of the legal criteria governing the claim.  In 
each instance, the veteran was given an opportunity to 
respond.  After each, the veteran was given the opportunity 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the December 2001 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claims on 
appeal.  The letter also invited the veteran to send in any 
evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  However, the Board finds that 
the lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the appellant.  

As indicated above, the RO issued the April 1999 letter 
explaining what was needed to substantiate a new and material 
claim prior to the initial October 1999 decision.  
Additionally, the RO notified the veteran of the VCAA duties 
to notify and assist in its letter of December 2001; the 
veteran has not informed the RO of the existence of any 
evidence that had not already been obtained in response to 
that letter, or at any other point during the pendency of 
this appeal.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

There also is no indication whatsoever that any additional 
action is needed to assist the veteran.  The RO has obtained 
the veteran's identified treatment records.  Moreover, the 
veteran has been given the opportunity to submit evidence to 
support his claim, and he has done so.  Additionally, the 
Board notes that the evidence identified by the veteran at 
his February 2004 hearing, his 1966 employment examination 
and private treatment records from the 1970s, are in the 
claims file.  Hence, the Board is aware of no circumstances 
in this matter that would put VA on notice of the existence 
of any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim under consideration.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Under these circumstances, the Board 



II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  

Service connection may presumed, for certain chronic 
diseases, to include cardiovascular condition, such as 
hypertension, which are manifested to a compensable degree 
(10 percent for cardiovascular conditions) within a 
prescribed period after discharge from service (one year for 
cardiovascular conditions), even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 
3.307, 3.309.

The veteran's claim for service connection previously has 
been considered and denied.  In January 1979, the RO denied 
the veteran's original claim for service connection for 
hypertension.  At that time, the evidence before the RO 
consisted of service medical records (negative for 
complaints, treatment, or diagnosis of hypertension), and the 
report of a January 1978 examination (which included blood 
pressure readings establishing hypertension many years after 
discharge from service).  The veteran was notified of the 
denial, and of his appellate rights, later in January 1979.  
He did not appeal the decision.

In a December 1987 decision, the Board denied service 
connection for hypertension.  The evidence of record at that 
time consisted of the veteran's available service medical 
records (reflecting blood pressure readings of 140/78 at 
induction and 132/90 and separation); the report of the 
September 1977 VA examination report (showing elevated blood 
pressure readings and a notation that the veteran denied a 
history of hypertension); VA treatment records from September 
1977 (referring the veteran to a hypertension clinic) and a 
November 1977 VA record (including a diagnosis of 
hypertension); private medical records from multiple 
physicians from 1978 to 1985 (showing treatment for 
hypertension requiring medication for control); and an 
October 1986 statement by R. Young, a registered nurse 
(stating, essentially, that the veteran had told her he had 
high blood pressure in May 1966, that she had taken his blood 
pressure weekly from that time forward with readings ranging 
from 134/95 to 148/100.  In the December 1987 decision, the 
Board found the veteran's September 1977 statement that he 
had no history of hypertension was more probative that Ms. 
Young's statement regarding his symptomatology in 1966.  

Most recently, the Board denied the veteran's petition to 
reopen his claim for service connection for hypertension in 
December 1990.  Additional evidence then  considered 
consisted of private medical records from multiple physicians 
from 1978 to 1987, reflecting diagnoses of hypertension 
requiring medication for control.  The Board found that this 
evidence was not new in that it was cumulative of evidence 
previously submitted.  The veteran was notified of the 
Board's December 1990 decision.  

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Here, the veteran 
did not request reconsideration of the Board's December 1990 
decision, and no other exception to finality applies; hence, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  The 
present claim was initiated in April 1998.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
the claim culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the veteran's claim was the 
Board's December 1990 denial of the veteran's petition to 
reopen his claim for service connection for hypertension.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the December 1990 
denial includes VA and private medical records showing 
current diagnosis and treatment for hypertension; the 
veteran's testimony during his February 2004 Board hearing 
that he was initially put on medication for hypertension in 
August 1966; the report of an August 1966 employment 
examination from the United States Postal Service reflecting 
a blood pressure reading of 110/90 with no mention of 
hypertension or treatment therefor.  Additionally, there is a 
September 2002 VA examination report in which the examiner 
discusses the veteran's medical history based on review of 
the record, and opines that "[t]he review of the medical 
records did not show any hypertension prior to the meeting in 
1977.  Therefore I cannot say that the veteran was 
hypertensive when he left the military."  

The Board finds that none of the additional medical evidence 
received is new and material to reopen the claim for service 
connection for hypertension.

The medical records showing a current diagnosis for 
hypertension are cumulative of evidence already considered in 
the December 1990 rating establishing that the veteran has 
hypertension.  These records also are not 

The August 1966 employment examination report does not 
contain a diagnosis of hypertension, or an indication that 
the veteran was taking medication for this disability at this 
time.  Therefore, while new, it is not material to the 
veteran's claim because it does not establish address the 
current existence or etiology of the condition under 
consideration.  

The September 2002 examination report containing the nexus 
opinion is new in that no opinion as to etiology of 
hypertension has been previously submitted; however, it is 
not material because it does not provide evidence of a 
relationship between the veteran's currently diagnosed 
hypertension and his elevated blood pressure readings in 
service.  On the contrary, the examiner stated that he could 
not say that the veteran had hypertension when he left 
service.  Hence, such opinion does not provide support for 
the veteran's claim.

As regards the veteran's assertions, the Board notes that, 
while the veteran's testimony that he was originally 
diagnosed with hypertension in August 1966 and prescribed 
medication at that time is presumed credible, it is not new 
as the veteran has previously asserted that the onset of his 
hypertension and his need for medication to control it began 
within a year of discharge.  Even if this evidence were new, 
it cannot be considered material for purposes of reopening 
the claim.  As a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on a medical matter, such as 
the diagnosis of a specific disability, or an opinion as to 
the etiology of such a disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, where, as here, resolution of 
the issue on appeal turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  


In the absence of new and material evidence, the requirements 
to reopen the claim for service connection for hypertension 
have not been met; hence, the appeal must be denied.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for hypertension 
is denied.  


REMAND

Initially, as noted in the Introduction, the veteran has 
perfected appeals to the denials of his petitions to reopen 
claims for service connection for arthritis and allergic 
rhinitis.  The RO issued an SOC on these claims in May 2000, 
but has not issued an SSOC since that time.  Because relevant 
evidence has been added to the record since the May 2000 SOC, 
these claims must be returned to the RO for issuance of an 
SSOC addressing this evidence.  See 38 C.F.R. § 19.31 (2003). 

The Board also finds that RO action on the veteran's claims 
for increased ratings for left ear hearing loss, dermatitis, 
and a left inguinal hernia is warranted.  

With regard to the veteran's claims for a compensable rating 
for left ear hearing loss and for a left inguinal hernia (to 
include the scar), the Board notes that, during his February 
2004 Board hearing, the veteran testified that both these 
conditions had gotten worse since his February 2002 
examinations.  He testified that he had more difficulty 
hearing with his left ear now.  He also indicated that his 
left inguinal hernia scar was painful on certain movements 
and tender; the February 2002 examiner did not address these 
complaints, merely noting that the scar was well healed.  

The Board also finds that specific development of the claim 
for an increased rating for dermatitis is warranted.  By 
regulatory amendment effective, August 30, 2002, substantive 
changes were made to the schedular criteria for evaluation of 
skin disabilities, to include scars, as set forth in 
38 C.F.R. § 4.118, Diagnostic Codes (DC) 7800-7833; 67 Fed. 
Reg. 49590-49599, August 30, 2002.  As adjudication of the 
claim must involve consideration of both the former and 
revised applicable criteria, with due consideration given to 
the effective date of the change in criteria (see VAOPGCPREC 
07-03 and 03-00), medical findings responsive to the revised 
criteria are needed to properly adjudicate the claim on 
appeal.  The Board also points out that the veteran has not 
been provided with notice of the new skin criteria.  

Accordingly on remand, the RO should arrange for the veteran 
to undergo VA skin, digestive system, and audiological 
examinations to obtain medical information needed to resolve 
the claims remaining on appeal.  The veteran is advised that 
the purpose of any examination requested pursuant to this 
remand is to obtain information or evidence that may be 
dispositive of the increased rating claims on appeal.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, 
failure to report to any such scheduled examination(s), 
without good cause, will result in a denial of the claim(s) 
for increase.  See 38 C.F.R. § 3.655(b) (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical 
facility(ies) at which the examination is to take place.   

Prior to arranging for the veteran to undergo examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision a claim before 
the expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should issue an SSOC 
addressing the veteran's petitions to 
reopen his claims for service connection 
for allergic rhinitis and for arthritis, 
specifically considering all pertinent 
evidence associated with the claims file 
since the May 2000 SOC on these issues.  


2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
skin, digestive system, and audiological 
examinations for his dermatitis, left 
inguinal hernia, and left ear hearing 
loss.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include audiometric testing) 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.    

The skin examiner should describe the 
manifestations of the veteran's 
dermatitis in accordance with the 
pertinent rating criteria for evaluation 
of the condition. 
Specifically, the skin examiner should 
state whether there is exudation or 
itching that is constant, extensive 
lesions or marked disfigurement.  The 
examiner should also indicate whether 
there is ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or exceptional 
repugnance.  In addition, the examiner 
should state whether the dermatitis 
affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs were required for 
a total duration of six weeks or more, 
but not constantly, during the past 12-
month period.  The examiner should 
further indicate whether more than 40 
percent of the entire body or more than 
40 percent of exposed areas affected, or; 
constant or near-constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs were required 
during the past 12-month period.  

With regard to the veteran's left 
inguinal hernia scar, the examiner should 
indicate the length and width of the scar 
as well as the area of the scar in terms 
of square inches.  The examiner should 
also indicate whether the scar is 
superficial, unstable, painful on 
examination and/or cause limitation of 
motion or function of underlying body 
parts.  

For any left inguinal hernia found, the 
digestive system examiner, should 
describe the size, indicate whether it is 
small, readily reducible and well 
supported by a truss or belt and whether 
it is irremediable.  The examiner should 
specifically assess the nature and extent 
of any pain associated with the 
disability.   

The audiological examiner should 
accomplish audiometry and speech 
discrimination testing for purposes of 
evaluating the veteran's left ear hearing 
loss.

5.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility(ies).  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.    

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the increased rating 
claims on appeal in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report to any 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, in adjudicating 
the claims for increased rating for 
dermatitis and for the left inguinal 
hernia scar, the RO must  document its 
specific consideration of the former and 
revised applicable criteria for rating 
skin disabilities, to include scars.  

9.  Unless all benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional evidence and legal 
authority considered-to specifically 
include the revised applicable criteria 
for rating skin disabilities, to include 
scars-and clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



